                                                      U.S. Department of Justice

                                                      Nathaniel R. Mendell
                                                      Acting United States Attorney
                                                      District of Massachusetts


Main Reception: (617) 748-3100                        John Joseph Moakley United States Courthouse
                                                      1 Courthouse Way
                                                      Suite 9200
                                                      Boston, Massachusetts 02210

                                                      June 22, 2021
Forest O’Neill-Greenberg, Esq.
Assistant Federal Public Defender
Boston Federal Defender Office
51 Sleeper Street, 5th Fl.
Boston, MA 02210

       Re:     United States v. Dhamari Jordan
               Criminal No. 21-CR-10081-DPW

Dear Ms. O’Neill-Greenberg:

        The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your
client, Dhamari Jordan (“Defendant”), agree as follows, pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(B):

       1.      Change of Plea

        Defendant will plead guilty to Counts One, Two, and Three of an Information charging the
following: Count One, Conspiracy to Distribute and to Possess with Intent to Distribute 28 Grams
or More of Cocaine Base, in violation of 21 U.S.C. § 846; Count Two, Possession of a Firearm in
Furtherance of a Drug Trafficking Offense, in violation of 18 U.S.C. § 924(c)(1)(A)(i); and Count
Three, Conspiracy to Possess Firearms in Furtherance of, and Use and Carry , Brandish, and
Discharge Firearms During and in Relation to, a Drug Trafficking Offense, in violation of 18
U.S.C. § 924(o). Defendant admits that he committed the crimes specified in these counts and is
in fact guilty of each one.

       2.      Penalties

       Defendant faces the following mandatory minimum and maximum penalties:

        For Count One, alleging a violation of 21 U.S.C. § 846, a mandatory sentence of 5 years
and up to 40 years of incarceration, a term of supervised release of at least 4 years and up to life,
a fine of up to $5,000,000, a mandatory special assessment of $100, and forfeiture to the extent
charged in the Information;


                                                 1
        For Count Two, alleging a violation of 18 U.S.C. § 924(c)(1)(A)(i), a mandatory sentence
of 5 years and up to life of incarceration, the sentence for this count is to be served from and after
the term of imprisonment imposed for Count One, a term of sup ervised release of up to 5 years, a
fine of up to $250,000, a $100 special assessment, and forfeiture to the extent alleged in the
Information; and

        For Count Three, alleging a violation of 18 U.S.C. § 924(o), because the charge involves a
machine gun, a period of incarceration up to life, a term of supervised release of up to 5 years, a
fine of up to $250,000, a mandatory special assessment of $100, a nd forfeiture to the extent alleged
in the Information.

       Defendant understands that, if he is not a United States citizen by birth, pleading guilty
may affect Defendant’s immigration status. Defendant agrees to plead guilty regardless of any
potential immigration consequences, even if Defendant’s plea results in being automatically
removed from the United States.

       3.      Sentencing Guidelines

       The U.S. Attorney takes the position that the Defendant’s total offense level is 25. The U.S.
Attorney takes the position that the offense level under the United States Sentencing Guidelines
(the “Guidelines”) should be calculated as follows:

       (a)     Base Offense Level, Count One:

               1. Defendant’s base offense level is 24, because Defendant is responsible for at
                  least 28 grams of a mixture or substance containing a detectable amount of
                  cocaine base (USSG § 2D1.1(c)(8));

               2. Defendant’s offense level is increased by 2, because Defendant possessed a
                  firearm (USSG § 2D1.1(b)(1)); and

               3. Defendant’s offense level is increased by 2, because Defendant used or made a
                  credible threat of violence (USSG § 2D1.1(b)(2)).

               4. The Offense level for Count One is 28.

       (b)     Base Offense Level, Count Three:

               1. Defendant’s base offense level is 20, because Defendant was a prohibited
                  person at the time of the offense, and the offense involved a (I) semiautomatic
                  firearm that is capable of accepting a large capacity magazine or (II) firearm
                  that is described in 26 U.S.C. § 5845(a) (USSG § 2K2.1(a)(4)(B)(i));

               2. Defendant’s offense level is increased by 4 because the offense involved 8 to
                  24 firearms (USSG § 2K2.1(b)(1)(B)); and



                                                  2
               3. Defendant’s offense is increased by 4 because the Defendant used or possessed
                  any firearm or ammunition in connection with another felony offense (USSG §
                  2K2.1(b)(6)(B)).

               4. The Offense level for Count Three is 28.

       (c)     Grouping

               Pursuant to USSG § 3D1.2(b) & (c), Count One, and Count Three are closely
       related. Pursuant to USSG § 3D1.3(a), the offense level applicable to the Group is the
       offense level for the most serious of the counts comprising the Group.

              Count Two is not subject to the grouping rules. See USSG 2K2.4(b) (“if the
       defendant, whether or not convicted of another crime, was convicted of violating section
       924(c) or section 929(a) of title 18, United States Code, the guideline sentence is the
       minimum term of imprisonment required by statute. Chapters Three and Four shall not
       apply to that count of conviction.”).

             Accordingly, the offense level for Count One is the most serious and the
       Defendant’s adjusted offense level is therefore 28.

       (d)     Acceptance of Responsibility

              Based on Defendant's prompt acceptance of personal responsibility for the offense
       of conviction in this case, the U.S. Attorney agrees to recommend that the Court reduce
       Defendant's Adjusted Offense Level by 3 levels under USSG § 3E1.1.

       Defendant understands that the Court is not required to follow this calculation or even to
sentence Defendant within the Guidelines and that Defendant may not withdraw his guilty plea if
Defendant disagrees with how the Court calculates the Guidelines or with the sentence the Court
imposes.

       Defendant also understands that the government will object to any reduction in his sentence
based on acceptance of responsibility if: (a) at sentencing, Defendant (herself or through counsel)
indicates that he does not fully accept responsibility for having engaged in the conduct underlying
each of the elements of the crime(s) to which he is pleading guilty; or (b) by the time of sentencing,
Defendant has committed a new federal or state offense, or has in any way obstructed justice.

       If, after signing this Agreement, Defendant’s criminal history score or Criminal History
Category is reduced, the U.S. Attorney reserves the right to seek an upward departure under the
Guidelines.

       Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.




                                                  3
       4.      Sentence Recommendation

       The U.S. Attorney agrees to recommend the following sentence to the Court:

               a) incarceration within the Guidelines sentencing range as calculated by the Court
                  at sentencing, excluding departures;

               b) a fine within the Guidelines sentencing range as calculated by the Court at
                  sentencing, excluding departures, unless the Court finds that Defendant is not
                  able, and is not likely to become able, to pay a fine;

               c) 60 months of supervised release;

               d) a mandatory special assessment of $300, which Defendant must pay to the Clerk
                  of the Court by the date of sentencing; and

               e) forfeiture as set forth in Paragraph 5.

       5.      Forfeiture

       Defendant understands that the Court will, upon acceptance of Defendant’s guilty plea,
enter an order of forfeiture as part of Defendant’s sentence, and that the order of forfeiture may
include assets directly traceable to Defendant’s offense, assets used to facilitate Defendant’s
offense, substitute assets and/or a money judgment equal to the value of the property derived from,
or otherwise involved in, the offense.

       The assets to be forfeited specifically include, without limitation, the following:

               a. A Polymer 80 firearm and accessories;

               b. Four rounds of 9mm ammunition;

               c. a Black iPhone model A1984; and

               d. a Silver iPhone model A1687.

        Defendant admits that these assets are subject to forfeiture on the grounds that they were
used to facilitate the Defendant’s offense and/or they were involved in or used in any knowing
commission of Defendant’s offenses. Defendant agrees to consent to th e entry of orders of
forfeiture for such property and waives the requirements of Federal Rules of Criminal Procedure
11(b)(1)(J), 32.2, and 43(a) regarding notice of the forfeiture in the charging instrument, advice
regarding the forfeiture at the change-of-plea hearing, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment. Defendant understands and agrees
that forfeiture shall not satisfy or affect any fine, lien, penalty, restitution, cost of imprisonment,
tax liability or any other debt owed to the United States.



                                                  4
        Defendant agrees to assist fully in the forfeiture of the foregoing assets. Defendant agrees
to promptly take all steps necessary to pass clear title to the forfeited assets to the United States,
including but not limited to executing any and all documents necessary to transfer such title,
assisting in bringing any assets located outside of the United States within the jurisdiction of the
United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are not sold, disbursed, wasted, hidden or otherwise made unavailable for forfeiture. Defendant
further agrees (a) not to assist any third party in asserting a claim to the forfeited assets in an
ancillary proceeding, and (b) to testify truthfully in any such proceeding.

        If the U.S. Attorney requests, Defendant shall deliver to the U.S. Attorney within 30 days
after signing this Plea Agreement a sworn financial statement disclosing all assets in which
Defendant currently has any interest and all assets over which Defendant has exercised control, or
has had any legal or beneficial interest. Defendant further agrees to be deposed with respect to
Defendant’s assets at the request of the U.S. Attorney. Defendant agrees that the United States
Department of Probation may share any financial information about the Defendant with the United
States Attorney’s Office.

        Defendant also agrees to waive all constitutional, legal, and equitable challenges (including
direct appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with
this Plea Agreement.

        Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.

       6.      Civil Liability

       This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to his criminal conduct and guilty plea to the charges
specified in Paragraph 1 of this Agreement.

       7.      Breach of Plea Agreement

        Defendant understands that if he breaches any provision of this Agreement, violates any
condition of Defendant’s pre-trial release or commits any crime following Defendant’s execution
of this Plea Agreement, Defendant cannot rely upon such conduct to withd raw his guilty plea.
Defendant’s conduct, however, would give the U.S. Attorney the right to be released from his
commitments under this Agreement, to pursue any charges that were, or are to be, dismissed under
this Agreement, and to use against Defendant any of Defendant’s statements, and any information
or materials he provided to the government during investigation or prosecution of his case—even
if the parties had entered any earlier written or oral agreements or understandings about this issue.

       Defendant also understands that if he breaches any provision of this Agreement or engages
in any of the aforementioned conduct, he thereby waives any defenses based on the statute of


                                                  5
limitations, constitutional protections against pre-indictment delay, and the Speedy Trial Act, that
Defendant otherwise may have had to any charges based on conduct occurring before the date of
this Agreement.

       8.      Who is Bound by Plea Agreement

        This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.

       9.      Modifications to Plea Agreement

       This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, or through proceedings in open court.

                                         *       *       *

       If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Philip A. Mallard.

                                                     Sincerely,

                                                     NATHANIEL R. MENDELL
                                                     Acting United States Attorney

                                              By:    /s Glenn A. MacKinlay
                                                     Glenn A. MacKinlay
                                                     Chief, Organized Crime Gang Unit
                                                     Timothy E. Moran
                                                     Deputy Chief, Organized Crime Gang Unit


                                                     /s Philip A. Mallard
                                                     Philip A. Mallard
                                                     Assistant U.S. Attorney




                                                 6
                       ACKNOWLEDGMENT OF PLEA AGREEMENT

       I have read this letter and discussed it with my attorney. The letter accurately presents my
agreement with the United States Attorney’s Office for the District of Massachusetts. There are no
unwritten agreements between me and the United States Attorney’s Office, and no United States
government official has made any unwritten promises or representations to me in connection with
my guilty plea. I have received no prior offers to resolve this case.

       I understand the crimes I am pleading guilty to, and the mandatory minimum and maximum
penalties for those crimes. I have discussed the Sentencing Guidelines with my lawyer and I
understand the sentencing ranges that may apply.

      I am satisfied with the legal representation my lawyer has given me and we have had
enough time to meet and discuss my case. We have discussed the charges against me, possible
defenses I might have, the terms of this Agreement and whether I should go to trial.

       I am entering into this Agreement freely and voluntarily and because I am in fact guilty of
the offenses. I believe this Agreement is in my best interest.


                                                 /s/ Forest O'Neill-Greenberg on behalf of Dhamari Jordan
                                                 Dhamari Jordan
                                                 Defendant

                                                 Date:    7-8-2021

       I certify that Dhamari Jordan has read this Agreement and that we have discussed what it
means. I believe Dhamari Jordan understands the Agreement and is entering into it freely,
voluntarily, and knowingly. I also certify that the U.S. Attorney has not extended any other offers
regarding a change of plea in this case.



                                                 Forest O’Neill-Greenberg, Esq.
                                                 Attorney for Defendant

                                                 Date:   7-8-2021




                                                7
